Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed July 12, 2019.
Claims 1-40 have been canceled.  New claims 41-66 are acknowledged. 
Claims 41-66 are pending in the instant application.
Claims 41-66 are subject to election/restriction as detailed below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 41-50, drawn to a method of preventing or treating a disease or disorder associated with at least one TOMM, TIMM, or APOE isoform, said method comprising administering to a subject a therapeutically effective dose of a composition comprising at least one antisense oligonucleotide that binds to a TOMM, TIMM, or APOE .  If this Group is elected, a further election of species is required as detailed below:
Group II, claims 51-55, drawn to a composition comprising one or more antisense oligonucleotides, wherein said antisense oligonucleotide has at least 50% sequence identity to a reverse complement of a TOMM, TIMM, or APOE isoform polynucleotide.  If this Group is elected, a further election of species is required as detailed below:
Group III, claims 56-58, drawn to a method of reducing or eliminating the risk of neurodegenerative disease in a subject, the method comprising modifying the Alu elements, regions immediately flanking the Alu elements, or both within one or more genes of the TOMM complex, the TIMM complex, or APOE.  If this Group is elected, a further election of species is required as detailed below:
Group IV, claims 59-61, drawn to a method of measuring the risk of neurodegenerative disease or disorder in a subject, the method comprising determining a methylation status of one or more genes of the TOMM complex, TIMM complex, APOE gene, or associated Alu retrotransposons and comparing the methylation status with a control, thereby identifying the risk of neurodegenerative disease or disorder.  If this Group is elected, a further election of species is required as detailed below:
Group V, claims 62-64, drawn to a method of measuring the risk of neurodegenerative disease or disorder in a subject, the method comprising determining the level of A-to-I RNA editing and circular RNA production of one or more genes of the TOMM complex, TIMM complex, APOE gene, or associated Alu retrotransposons and comparing the A-to-I RNA and circular RNA status with a control, thereby identifying the If this Group is elected, a further election of species is required as detailed below:
Group VI, claims 65 and 66, drawn to a method for treating or inhibiting a neurodegenerative condition caused by one or more TOMM, TIMM, or APOE isoform polynucleotides in the cells of a subject, the method comprising introducing a CRISPR-Cas9 genome editing system into the cells, wherein a Cas9 endonuclease is directed to one or more Alu elements or the regions immediately flanking the one or more Alu elements within the TOMM, TIMM, or APOE isoform polynucleotide in the cells of the subject by a guide RNA to produce an Alu element knockout, an Alu element mutation, or an Alu epigenetic modification.  If this Group is elected, a further election of species is required as detailed below:
This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  

Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-VI do not avoid the prior art because a method of preventing or treating a disease or disorder associated with at least one TOMM, TIMM, or APOE isoform, said method comprising administering to a subject a therapeutically effective dose of a composition comprising at least one antisense oligonucleotide that binds to a TOMM, TIMM, or APOE isoform polynucleotide, thereby preventing or treating the disease or 
Perlegen discloses a method of preventing or treating a disease or disorder (treatment, prophylaxis, diagnosis or prognosis of Alzheimer's related diseases; paragraph [0091]) associated with at least one TOMM isoform (TOMM40; paragraph [0213]), said method comprising administering to a subject a therapeutically effective dose of a composition (compositions herein can be administered separately or in combination, in an amount effective to treat an indication of interest; paragraph [0378]) comprising at least one antisense oligonucleotide (Antisense nucleic acids, or mimetics thereof that are complementary, in whole or in part, to one or more AD nucleic acids are provided; paragraph [0175]) that binds (hybridization of an antisense nucleic acid can act directly to block the translation of mRNA associated with susceptibility to AD-related disease; paragraph [0176]) to a TOMM isoform polynucleotide (AD polypeptides include those encoded by a TOMM40; paragraph [0213]), thereby preventing or treating the disease or disorder (agents capable of ameliorating, treating or preventing symptoms associated with susceptibility to AD; paragraph [0351]).
Therefore, Groups I-VI lack unity because a method of preventing or treating a disease or disorder associated with at least one TOMM, TIMM, or APOE isoform, said method comprising administering to a subject a therapeutically effective dose of a composition comprising at least one antisense oligonucleotide that binds to a TOMM, TIMM, or APOE isoform polynucleotide, thereby preventing or treating the disease or 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of gene isoform for prosecution on the merits to which the claims shall be restricted if no 
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of antisense oligonucleotide for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) antisense oligonucleotide sequence (SEQ ID NO.) from claim 48.    
	If Group II is elected, Applicant is required to elect a single molecular embodiment of gene isoform for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) gene isoform from claims 51-54.  
	If Group II is elected, Applicant is further required to elect a single molecular embodiment of antisense oligonucleotide for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) antisense oligonucleotide sequence (SEQ ID NO.) from claim 55.    
	If Group III is elected, Applicant is required to elect a single molecular embodiment of complex or gene for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) complex or gene from claim 56.  
	If Group IV is elected, Applicant is required to elect a single molecular embodiment of complex, gene or associated Alu retrotransposon for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, 
	If Group V is elected, Applicant is required to elect a single molecular embodiment of complex, gene or associated Alu retrotransposon for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) complex, gene or associated Alu retrotransposon from claim 62.  
	If Group VI is elected, Applicant is required to elect a single molecular embodiment of gene isoform for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) gene isoform from claim 65.  
	If Group VI is elected, Applicant is further required to elect a single molecular embodiment of guide RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) guide RNA sequence (SEQ ID NO.) from claim 66.    	 
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635